               Case 2:17-cv-01628-RFB-EJY Document 104 Filed 04/12/21 Page 1 of 5


1    AARON D. FORD
      Attorney General
2    Amy A. Porray (Bar No. 9596)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3216 (phone)
     (702) 486-3773 (fax)
6    Email: aporray@ag.nv.gov

7    Attorneys for Defendants
     Scherrie Bean, Paul Bitar,
8    Alberto Buencamino, James Dzurenda,
     Jerry Howell, Jennifer Nash, and Brian Williams
9

10
                               UNITED STATES DISTRICT COURT
11
                                     DISTRICT OF NEVADA
12
      SHANNON CARTER,                                    Case No. 2:17-cv-01628-RFB-EJY
13
                       Plaintiff,                           DEFENDANTS’ REPLY TO
14                                                         PLAINTIFF’S RESPONSE IN
          v.                                             OPPOSITION TO DEFENDANTS’
15                                                           MOTION FOR PARTIAL
          S. BEAN, BITAR, and J. NASH, et al.,           RECONSIDERATION OF ORDER
16                                                     GRANTING IN PART, AND DENYING
                       Defendants.
17                                                      IN PART, DEFENDANTS’ MOTION
                                                           FOR SUMMARY JUDGMENT
18                                                                (ECF NO. 88)

19             Defendants, Scherrie Bean, Paul Bitar, Alberto Buencamino, James Dzurenda, Jerry

20   Howell, Jennifer Nash, and Brian Williams, by and through counsel, Aaron D. Ford,

21   Attorney General for the State of Nevada, and Amy A. Porray, Deputy Attorney General,

22   hereby submit this Reply to Plaintiff’s Response in Opposition to Defendants’ Motion For

23   Partial Reconsideration Of Order Granting In Party, And Denying In Part, Defendants’

24   Motion for Summary Judgment (ECF No. 88)

25                       MEMORANDUM OF POINTS AND AUTHORITIES

26   I.        INTRODUCTION

27             In Plaintiff, Shannon Carter’s Response, he argues that Defendants’ Motion should

28   be denied because: (1) it is procedurally improper; and (2) the Court’s Order was correct

                                                   1
           Case 2:17-cv-01628-RFB-EJY Document 104 Filed 04/12/21 Page 2 of 5


1    regarding exhaustion under the PLRA. Response at 1-2. Both of Plaintiff’s arguments fail,
2    as Defendants have properly moved this Court for reconsideration as per Local Rule 59-
3    1(a) and Carter did not exhaust his administrative remedies as required by the PLRA. Both
4    will be discussed, supra. Accordingly, Defendants’ Motion should be granted.
5          Defendants hereby incorporate, as fully set forth herein below, their Motion for
6    Partial Reconsideration of Order Granting in Part, and Denying in Part, Defendants’
7    Motion for Summary Judgment. Defendants’ supplement as follows.
8    II.   LEGAL ARGUMENT
9          A.     Defendants’ Motion is Procedurally Proper
10         Carter argues that Defendants’ Motion is procedurally improper because
11   Defendants’ have “recycle[d] and repeat[ed] the same argument” made in their Motion for
12   Summary Judgment. Response at 2. Under Local Rule 59-1(a), reconsideration is proper
13   when a court “has overlooked or misunderstood” certain points of law or fact and/or the
14   court has committed clear error in its decision. As Defendants detailed extensively in their
15   Motion for Partial Reconsideration, this Court erred in deciding that Carter had failed to
16   exhaust his administrative remedies. Further, Carter, himself, gave a detailed opposition
17   to Defendants’ substantive arguments regarding the same. See Response at 3-7. Carter’s
18   opposition is not merely “recycle[d] and [repeat[ed]” from his response to Defendants’
19   arguments regarding exhaustion in their Motion for Summary Judgment. Accordingly, the
20   instant Motion is not procedurally barred. 1
21   ///
22

23         1 Confusingly, Carter also argues “[a]s a collateral matter”, an issue surrounding
     Defendants’ Notice of appeal regarding qualified immunity. Motion at 2-3. Although
24
     inarticulately stated and raised “collaterally”, to the extent that Carter’s argument is that
25   Defendants’ Motion is procedurally barred because the failure to exhaust should have been
     raised on appeal instead of reconsideration, Carter’s argument fails. Defendants’ argument
26   on reconsideration asks this Court to reconsider its decision regarding exhaustion, and
     bases therefore, for which it has erred in rendering. This is properly the subject of
27
     reconsideration as distinguishable from the appellate review sought of this Court’s decision
28   regarding qualified immunity.

                                                    2
          Case 2:17-cv-01628-RFB-EJY Document 104 Filed 04/12/21 Page 3 of 5


1              B.    Carter Failed to Exhaust His Administrative Remedies
2              Carter argues that his May 2, 2016, June 24, 2016 and August 9, 2016, grievances
3    were sufficient to put Defendants on notice under the PLRA that HDSP staff was “refusing
4    to treat his dental issues.” Response at 3. The thrust of Carter’s argument is that: (1) he
5    was not required to file another information grievance after April 6, 2017, because it arose
6    from the same facts as his “Eighth Amendment claim about which the Defendants were
7    already on notice”; and (2) he was not required to fully exhaust his grievances because the
8    “facts of the case” imply that administrative remedies were unavailable to him. Response
9    at 3-4.
10             Here, this Court made no findings that the grievance process was unavailable to
11   Carter. In fact, in finding that Carter has exhausted his administrative remedies, it is
12   inherent in such finding that the administrative process was available to him. Carter does
13   not dispute that he did not exhaust his remedies. Instead, he contends that “administrative
14   remedies [were] effectively unavailable” to him. Response at 4. While he claims that he
15   would have been punished, retaliated against, or further denied treatment had he
16   exhausted his administrative remedies, such actions are already the foundation of the
17   instant claim. He also relies on the grievances of May 2, 2016, June 24, 2016, and August
18   9, 2016, to provide proper notice. It is unclear how he can contend that the administrative
19   process was available to him at certain times and for certain claims, but not at others.
20             Carter also improperly includes unsworn facts that are not properly before the Court
21   for reconsideration. He states that “he knew if he kept complaining they would refuse to
22   treat him, and he would suffer a longer delay in obtaining the help he needed.” Response
23   at 6. Such unsworn statements are not properly before this Court and should not be
24   considered in the context of reconsideration.
25             Carter further claims that there is ambiguity regarding the Administrative
26   Regulations. Response at 6. He argues that AR 740.04(2)(B), which states that it is an abuse
27   for an inmate to file multiple grievances on the same “specific claim”, is ambiguous with
28   regard to “specific”. Accordingly, he had no way to comply because he did not want to be

                                                     3
            Case 2:17-cv-01628-RFB-EJY Document 104 Filed 04/12/21 Page 4 of 5


1    disciplined. However, as he conceded in the paragraph above, he had “filed his grievance
2    protesting the delay in his receiving medical are (sic)”. Response at 6. He was just untimely
3    in his filing, therefore failing to properly exhaust his remedies. His argument fails, as he
4    cannot simultaneously argue that he properly filed a grievance, but risked retaliation if he
5    had filed a grievance because the AR is too ambiguous, he did not understand the AR and
6    was scared to file a grievance.
7    C.     Defendants Should Not be Sanctioned
8           Carter asks for sanctions, stating that Defendants have “merely “repeat[ed]
9    arguments made in the underlying motion already rejected by the Court.” 2 Carter refers
10   this Court to LR 59-1(b), “A movant who repeats arguments will be subject to appropriate
11   sanctions”, as giving this Court the proper grounds for sanctions. As discussed in
12   Defendants’ Motion, and infra, Defendants have properly brought the instant Motion under
13   LR 59-1(a)—clear error in a decision. Defendants have not “merely repeat[ed]” their
14   arguments from their underlying motion. Accordingly, sanctions are not appropriate or
15   warranted.
16   III.   CONCLUSION
17          Defendants’ Motion should be granted because this Court clearly erred in finding
18   that Carter exhausted his administrative remedies regarding his First Amendment
19   retaliation claims against Dr. Bitar and Bean. Defendants’ Motion is procedurally proper
20   and, substantively, Carter did not pursue his grievances to the second level as required by
21   AR 740, nor was it timely submitted. Accordingly, reconsideration is appropriate.
22          DATED this 12th day of April, 2021.

23                                           AARON D. FORD
                                             Attorney General
24
                                                 By: /s/ Amy A. Porray
25                                               Amy A. Porray (Bar No. 9596)
                                                 Deputy Attorney General
26                                               Attorneys for Defendants

27

28          2 Carter asked that the “Plaintiffs” be sanctioned, but it will be presumed that this
     is an error and he meant the “Defendants”. Response at 7.
                                                   4
          Case 2:17-cv-01628-RFB-EJY Document 104 Filed 04/12/21 Page 5 of 5


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on April 12, 2021, I electronically filed the foregoing DEFENDANTS’ REPLY
4    TO PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION FOR PARTIAL
5    RECONSIDERATION OF ORDER GRANTING IN PART, AND DENYING IN
6    PART, DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, via this Court’s
7    electronic filing system. Parties that are registered with this Court’s electronic filing
8    system will be served electronically. For those parties not registered, service was made by
9    mailing a copy to the following:
10
     Luke A. Busby, Esq.
11
     316 California Avenue
12   Reno, Nevada 89509
     luke@lukeandrewbusbyltd.com
13   Attorney for Plaintiff,
     Shannon Carter
14

15
                                            /s/ Amy A. Porray
16                                          Amy A. Porray, an employee of the
                                            Office of the Nevada Attorney General
17

18

19
20

21

22

23

24

25

26

27

28

                                                  5
